United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Briarcliff Manor, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Robert I. Gruber, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1103
Issued: November 25, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On May 2, 2016 appellant, through counsel, filed a timely appeal from a December 11,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly terminated appellant’s wage-loss
compensation effective May 15, 2013 as he had no further disability causally related to his

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

October 4, 2007 employment injury; and (2) whether appellant has established continuing
employment-related disability after January 22, 2014.
FACTUAL HISTORY
On October 5, 2007 appellant, then a 40-year-old carrier, filed a traumatic injury claim
(Form CA-1) alleging that on October 4, 2007 he injured his left shoulder, forehead, and right
knee when he fell down stairs in the performance of duty. OWCP accepted the claim for a left
shoulder strain and paid wage-loss compensation for total disability on the supplemental rolls
beginning November 24, 2007, and was placed on the periodic rolls effective January 5, 2008.
Appellant on March 24, 2009 underwent a debridement of the superior labrum and biceps
tendon, anterior labrum, the undersurface of a partial thickness rotator cuff tear, a labral repair, a
resection of the acromial, and a partial bursectomy.
On March 23, 2012 Dr. Salvatore Pasquale, Board-certified in internal medicine, found
that appellant required pain medication that prevented him from safely performing some duties.
On September 5, 2012 OWCP referred appellant to Dr. Harvey Seigel, an osteopath, for a
second opinion examination. In a report dated September 27, 2012, Dr. Seigel reviewed the
history of injury and the medical reports of record. On examination he found a negative
Spurling’s maneuver with no tenderness, muscle spasm, weakness, or atrophy. Dr. Seigel found
“absurdly voluntarily limited range of motion” of the left shoulder. He diagnosed a resolved left
shoulder strain based on the lack of objective findings and advised that appellant had no
additional accepted conditions as a result of the October 4, 2007 work injury. Dr. Seigel opined
that he could resume his usual employment.
Based on Dr. Siegel’s report, in a decision dated May 15, 2013, after appropriate notices,
OWCP terminated appellant’s compensation and authorization for medical benefits effective that
date.
Appellant on June 11, 2013 requested an oral hearing.
On June 18, 2013 Dr. Kevin Scully, a Board-certified orthopedic surgeon, evaluated
appellant for left shoulder pain in the acromioclavicular (AC) joint. He diagnosed disruption of
the AC joint with grade one separation of the shoulder and recommended surgery. In an
accompanying form report dated June 18, 2013, Dr. Scully checked a box marked “yes” that the
condition was due to employment and found that he was totally disabled.
Dr. Scully on September 12, 2013 performed left shoulder surgery with a postoperative
diagnosis of left biceps tendinosis and a Type 2 superior labrum anterior posterior (SLAP) tear.
A hearing was held on November 25, 2013. In a decision dated January 15, 2014, an
OWCP hearing representative found that OWCP properly terminated appellant’s compensation
as of May 15, 2013 based on Dr. Seigel’s report. He found, however, that the record now
contained a conflict in opinion between Dr. Seigel and Dr. Scully regarding appellant’s current
condition and work restrictions. The hearing representative affirmed the May 15, 2013 decision
as modified to reflect that OWCP should further develop whether appellant sustained continuing
disability or additional employment-related conditions due to his accepted injury.
2

In a report dated December 4, 2013, Dr. Scully discussed appellant’s history of a prior
arthroscopic surgery on the left shoulder, which did not help his shoulder pain. He related that
he performed a Mumford distal claviculectomy, subacromaial decompression, and biceps
tenotomy. Dr. Scully opined that the conditions that he treated “were causally related to
[appellant’s] work injury when the stairs collapsed beneath him.” He found that appellant could
perform limited-duty employment pending rehabilitation.
On January 21, 2014 a physician assistant with Dr. Scully’s office found that appellant
could resume work without restrictions. The provider advised that he may need injections in the
future.
Counsel telephoned OWCP regarding the status of the claim on March 6, 2014. A claims
examiner advised that appellant was scheduled for impartial medical examination and that wageloss compensation and medical benefits would “not be reinstated pending the examination.”
OWCP referred appellant to Dr. Ronald L. Mann, a Board-certified orthopedic surgeon,
for an impartial medical examination to determine whether appellant sustained additional left
shoulder conditions due to his work injury and whether he had continuing employment-related
disability or need for further medical treatment.
In a report dated April 7, 2014, Dr. Mann diagnosed left shoulder strain with internal
derangement. He noted that the initial shoulder surgery in March 2009 had not been successful,
but that the surgery in September 2013 had resulted in improvement. Dr. Mann attributed the
need for both shoulder surgeries to the October 4, 2007 employment injury. He further opined
that appellant sustained a SLAP tear and underwent a biceps tenodesis as a result of his work
injury. Dr. Mann determined that appellant had “significantly improved since [appellant’s]
surgery of September 2013.” He found that appellant had not yet fully recovered, but that he
could return to his usual employment in January 2014 as found by Dr. Scully.
OWCP on April 17, 2014 expanded acceptance of appellant’s claim to include left
bicipital tendinitis and a left SLAP tear.
By decision dated April 17, 2014, OWCP found that appellant’s compensation remained
terminated, effective May 15, 2013, in accordance with its prior decision. It determined that
Dr. Mann’s opinion represented the weight of the evidence as the impartial medical examiner
and established that he had no further disability.
On April 15, 2014 the employing establishment offered appellant his original position of
carrier.
Appellant on April 28, 2014 requested a telephone hearing. In a statement dated May 13,
2014, counsel contended that appellant’s benefits should continue from May 15, 2013 to May 12,
2014, the date he resumed work.
Following a preliminary review, on October 27, 2014 an OWCP hearing representative
reversed in part and set aside in part the April 17, 2014 decision. She found that Dr. Mann’s
opinion supported a finding of disability after May 15, 2013. The hearing representative noted
that counsel did not dispute that appellant could resume work on January 21, 2014. She
determined that OWCP should pay appellant compensation for disability from May 15, 2013 to
3

January 21, 2014 and adjudicate the issue of entitlement to benefits after that date. The hearing
representative further found that OWCP should reinstate authorization for medical benefits as
Dr. Mann found that appellant continued to have residuals of his accepted conditions that
required medical treatment. She also noted that appellant had subsequently retired from the
employing establishment as a result of multiple sclerosis.
In a decision dated November 17, 2014, OWCP terminated appellant’s wage-loss
compensation effective January 22, 2014 as both Dr. Mann and Dr. Scully indicated that
appellant could resume work that date without restrictions.
By letter dated November 17, 2014, OWCP requested an updated medical report from
Dr. Scully regarding appellant’s condition.
Counsel on December 8, 2014 requested an oral hearing. He argued that on March 6,
2014 a claims examiner informed him that appellant could not resume work until after the
scheduled referee examination. Counsel asserted that appellant was entitled to benefits until
May 15, 2014 as he did not receive Dr. Mann’s report until late April 2014 and required two
weeks to relocate back to his prior work location.
OWCP scheduled a telephone hearing on May 7, 2015. In a letter dated May 7, 2015,
counsel indicated that appellant was unable to partake in the telephone hearing and reiterated that
his benefits should not have been terminated until he received Dr. Mann’s report at the end of
April 2014.
Following a review of the written record, by decision dated July 24, 2015, an OWCP
hearing representative affirmed the November 17, 2014 decision. He concluded that OWCP
properly terminated benefits effective May 15, 2013, at which time the burden shifted to
appellant to show continuing disability. The hearing representative determined that both
Dr. Mann and Dr. Scully found that appellant could resume work on January 22, 2014. He also
noted that OWCP had reinstated appellant’s medical benefits.
On September 8, 2015 appellant, through counsel, requested reconsideration. He
contended that OWCP informed him on March 6, 2014 that appellant could not return to work
until his referee examination. Counsel advised that appellant did not find out that Dr. Mann
cleared him to resume work until April 28, 2014, when he received his report. He maintained
that OWCP did not establish that appellant’s disability ceased until April 7, 2014, the date of
Dr. Mann’s report. Counsel asserted that appellant should have received benefits until OWCP
notified him that he could return to work. He noted that on November 17, 2014 OWCP
requested an updated medical report from Dr. Scully, which suggested that it believed appellant
might be entitled to further compensation.3
In a decision dated December 11, 2015, OWCP denied modification of its July 24, 2015
decision. It found that appellant was not entitled to compensation for disability under FECA
after disability ended.

3

The determination of the need for the examination is a matter within the province and discretion of OWCP.
5 U.S.C. § 8123(a); L.B., Docket No. 13-0239 (issued April 12, 2013).

4

On appeal, counsel argues that OWCP required that appellant be cleared prior to
resuming work and then denied him compensation from the time he was cleared to work until the
date he was informed of the clearance. He notes that OWCP found that Dr. Mann’s report
constituted the weight of the evidence, and that OWCP only established that the disability ceased
when the physician examined appellant on April 7, 2014. Counsel advises that appellant did not
learn of Dr. Mann’s finding until April 28, 2014. He asserts that OWCP should pay for the time
appellant missed work since it had to clear his return to work.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits. It may not terminate compensation
without establishing that the disability ceased or that it was no longer related to the employment.4
OWCP’s burden of proof in terminating compensation includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.5
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained a left shoulder strain due to an October 4, 2007
employment injury. It paid compensation for total disability on the supplemental rolls beginning
November 24, 2007 and on the periodic rolls effective January 5, 2008. On September 5, 2012
OWCP referred appellant to Dr. Seigel for a second opinion examination. In his September 27,
2012 report, Dr. Seigel determined that appellant had no further disability as a result of his
accepted left shoulder strain. In reaching his conclusion, he reviewed the history of injury and
provided findings on examination. Dr. Seigel found no atrophy, reduced strength, a voluntary
reduction in motion, and no muscle spasm. He provided a thorough review of the factual and
medical background and reached conclusions regarding appellant’s condition which comported
with his detailed examination findings.6 OWCP, therefore, properly found that Dr. Seigel’s
opinion represented the weight of the evidence and established that appellant had no further
disability after May 15, 2013.
The remaining contemporaneous medical evidence submitted prior to the termination is
insufficient to show that appellant had further disability due to his left shoulder strain. On
March 23, 2012 Dr. Pasquale advised that appellant required pain medication. He did not,
however, provide a diagnosis or causation finding and thus his report is of little probative value.
LEGAL PRECEDENT -- ISSUE 2
Once OWCP properly terminates appellant’s compensation benefits, the burden shifts to
appellant to establish continuing disability related to his accepted injury.7 To establish a causal
relationship between the condition, as well as any attendant disability claimed, and the
4

Elaine Sneed, 56 ECAB 373 (2005); Gloria J. Godfrey, 52 ECAB 486 (2001).

5

Gewin C. Hawkins, 52 ECAB 242 (2001).

6

See Willa M. Frazier, 55 ECAB 379 (2004); Jimmy H. Duckett, 52 ECAB 332 (2001).

7

Manual Gill, 52 ECAB 282 (2001).

5

employment injury an employee must submit rationalized medical evidence based on a complete
medical and factual background, supporting such a causal relationship.8 Causal relationship is a
medical issue and the medical evidence required to establish a causal relationship is rationalized
medical evidence.9
Where appellant claims that a condition not accepted or approved by OWCP was due to
his employment injury, he bears the burden of proof to establish that the condition is causally
related to the employment injury through the submission of rationalized medical evidence.10
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.11 The implementing regulations states that, if
a conflict exists between the medical opinion of the employee’s physician and the medical
opinion of either a second opinion physician or an OWCP medical adviser, OWCP shall appoint
a third physician to make an examination. This is called a referee examination and OWCP will
select a physician who is qualified in the appropriate specialty and who has no prior connection
with the case.12
When there exist opposing medical reports of virtually equal weight and rationale and the
case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.13
ANALYSIS -- ISSUE 2
Given the Board’s finding above that OWCP properly relied upon the opinion of
Dr. Seigel in terminating compensation, the burden of proof shifted to appellant to establish that
he remained entitled to compensation after that date.14
In a decision dated January 15, 2014, an OWCP hearing representative affirmed the
termination of appellant’s benefits for his accepted left shoulder strain, but found that newly
submitted evidence created a conflict between Dr. Scully and Dr. Seigel regarding whether
appellant had continuing disability or sustained additional conditions due to his October 4, 2007
employment injury. OWCP referred appellant to Dr. Mann for an impartial medical
examination.

8

Id.

9

Paul Foster, 56 ECAB 208 (2004); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

10

Jaja K. Asaramo, 55 ECAB 200, 204 (2004).

11

5 U.S.C. § 8123(a).

12

20 C.F.R. § 10.321.

13

Barry Neutuch, 54 ECAB 313 (2003); David W. Pickett, 54 ECAB 272 (2002).

14

See supra note 7.

6

On April 7, 2014 Dr. Mann diagnosed left shoulder strain with internal derangement. He
found that appellant’s September 12, 2013 surgery was necessary due to his employment injury
and that he also sustained biceps tenodesis and a SLAP tear due to his October 4, 2007 injury.
Dr. Mann concurred with the finding from Dr. Scully’s office that appellant could return to his
usual employment in January 2014. He advised that appellant required further medical
treatment.
Where there exist opposing medical reports of virtually equal weight and rationale and
the case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.15 Based on Dr. Mann’s report, OWCP expanded
acceptance of appellant’s claim to include left bicipital tendinitis and a left SLAP tear. It further
found that appellant was entitled to compensation from May 15, 2013, the date of its termination,
to January 22, 2014. The Board finds that Dr. Mann’s report is well rationalized and based on a
proper factual and accurate history; consequently, his opinion is entitled to special weight as the
impartial medical examiner.16
On appeal, counsel does not challenge the finding by Dr. Scully and Dr. Mann that
appellant could resume his usual employment on January 22, 2014. Instead, he argues that an
OWCP claims examiner told him on March 6, 2014 that appellant could not return to work until
after Dr. Mann’s evaluation, which did not occur until April 7, 2014. The record, however,
establishes that a claims examiner informed counsel on March 6, 2014 that appellant was
scheduled for an impartial medical examination and that benefits would not be reinstated
pending the examination.17
Counsel contends that appellant did not receive Dr. Mann’s report until April 28, 2014
and thus was not able to make arrangements to return to work until May 15, 2014. He maintains
that OWCP did not establish that appellant’s disability ceased until it received Dr. Mann’s report.
As discussed, however, OWCP met its burden of proof to terminate compensation, effective
May 15, 2013. Subsequent to the termination of his compensation, appellant established that he
had continuing disability until January 22, 2014. Whether a particular injury causes an employee
to become disabled for work, and the duration of that disability, are medical issues that must be
proved by a preponderance of probative and reliable medical opinion evidence.18 Appellant has
not met his burden of proof to establish entitlement to compensation after January 22, 2014 due
to his accepted employment injury.19

15

J.M., 58 ECAB 478 (2007); Darlene R. Kennedy, 57 ECAB 414 (2006).

16

See J.M., id; Katheryn E. Demarsh, 56 ECAB 677 (2005).

17

On appeal counsel advised that he did not receive the December 11, 2015 decision. However, the decision
indicated that it was sent to counsel at the proper address and the record does not indicate that it was returned as
undeliverable. Under the mailbox rule, it is presumed, in the absence of evidence to the contrary, that a notice
mailed to an individual in the ordinary course of business was received by that individual. See B.L., Docket No. 160514 (issued May 24, 2016).
18

See Edward H. Horton, 41 ECAB 301 (1989).

19

See I.J., 59 ECAB 408 (2008).

7

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly terminated appellant’s wage-loss compensation
effective May 15, 2013 as he had no further disability causally related to his October 4, 2007
employment injury. The Board further finds that he has not established continuing employmentrelated disability after January 22, 2014.
ORDER
IT IS HEREBY ORDERED THAT the December 11, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 25, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

